DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 03/24/2022, with respect to the rejection of Claims 1-31 under 35 U.S.C. § 103 as being unpatentable in view of Isaacson, Steyn, and Nicholas have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "wherein the at least one slot is formed at an angle relative to the weave of fibers forming the circuit board".  There is insufficient antecedent basis for this limitation in the claim, as there is no recitation of a weave of fibers forming the circuit board in Claim 1. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein the at least one slot is formed at an angle relative to a weave of fibers forming the circuit board.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 13, 16, 18, 23-24, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wohlschlager et al (US 2019/0192027 Al, hereinafter Wohlschlager).
Regarding Claim 1, Wohlschlager discloses a uterine activity sensor device (Element 20, Figs. 1, 3, and 4) comprising: 
a housing (“a housing”, [0015]) including an inner cavity (See Fig. 4) having a circuit board (Element 72, Fig. 4) disposed therein, the circuit board including circuitry (Element 110, Fig. 10, “The control unit 110 may be at least partially provided and formed at the substrate board 72”, [0100]) and a sensor (Element 78, Fig. 5); 
wherein the circuit board further comprises at least one slot formed therein (Element 86, Fig. 5, [0089]-[0092]) that defines a cantilever portion of the circuit board (Element 80, Fig. 5), the cantilever portion having an attached end (Element 84, Fig. 5) and a free end (See terminal end of element 80 in Fig. 5); and 
wherein the cantilever portion is configured to flex upon movement (See Fig. 8) of an actuator (Element 62, Fig. 3) coupled to the free end thereof (Force 66, which comes from an actuating force of uterine contraction as taught in [0085], displaces element 62 in Fig. 3 and Element 80 in Fig. 8; therefore, the uternine contraction force 66 must be transferred to element 80 via element 62, which means element 62 must be coupled to element 80), a portion of the actuator protruding from a side of the uterine activity sensor device (See Fig. 3, [0084]; “62 may be arranged as a …sensing knob [or]...a push button”, [0084]; for a knob to contact a surface more than tangentially, i.e. enough to substantially contact another flat surface such as an abdomen, at least some surface area must be exposed; in a sphere, this surface area would protrude from the plane it originates from), and wherein the sensor is positioned proximate the attached end of the cantilever portion (See Fig. 5) and is configured to sense strain on the cantilever portion (“The displacement-sensitive structure may be arranged as strain-sensitive structure,”, [0023]).
Regarding Claim 2, Wohlschlager discloses the device of claim 1, wherein the sensor comprises a strain gauge (“The displacement-sensitive structure may be arranged as strain-sensitive structure,”, [0023]).
Regarding Claim 3, Wohlschlager discloses the device of claim 2, wherein the strain gauge comprises at least one of a foil gauge, a silicon gauge, and a polymer on the circuit board (Fig. 8; “In Fig. 8, …78 involves the conducting tracks 90, 92…90, 92 may be arranged as conductive polymer thick-film traces”, [0096]).
Regarding Claim 4, Wohlschlager discloses the device of claim 2, wherein the circuitry comprises a signal converter (Element 120, Fig. 10), a controller (Element 110, Fig. 10), and communication circuitry (Element 36, Fig. 10; note that element 36 can also be wireless communication circuitry as taught by [0079] and [0103]), and wherein the controller is configured to cause the communication circuitry to communicate (“a control unit 30…is arranged to receive signals monitored by the transducers 18, 20”, [0078]; to receive the signals, they must have been communicated by the processor) a signal representative of the sensed strain (Element 50, Fig. 2, [0080], [0082]) to a remote computing device (Element 30, Fig. 1).
Regarding Claim 7, Wohlschlager discloses the device of claim 4, wherein the remote computing device is configured to determine whether a contraction has occurred (“The control unit 30 is arranged to provide a plot 32, particularly a so-called CTG plot.”, [0078]; this plot shows peaks indicative of contraction, [0082], [0107]) based at least in part on a comparison between the signal representative of the sensed strain and a threshold (Elements 56, 134, and 154, Figs. 2, 11, and 12; the peaks, which indicate contractions, are clearly separated from non-peaks, which indicates a threshold separating the two).
Regarding Claim 13, Wohlschlager discloses the device of claim 1, wherein at least one location on the circuit board proximate the attached end of the cantilever portion is anchored to the housing (“the sensor may be placed…at a relatively fixedly attached (i.e. non-deflectable) portion thereof”, [0039]; the attached portion must attached to the housing it is inside of).
Regarding Claim 16, Wohlschlager discloses the device of claim 1, wherein the cantilever portion is of a generally rectangular shape (See Fig. 5).
Regarding Claim 18, Wohlschlager discloses the device of claim 1, wherein the housing comprises at least one opening therethrough for receiving at least a portion of a strap for securing the housing proximate a user's abdomen (“the transducer 20 is typically attached to the abdomen 16 using a belt or strap 22”, [0085]; to use a belt or strap, the housing must be able to be attached to the belt or strap via some kind of opening).
Regarding Claim 23, Wohlschlager discloses the device of claim 1, wherein the housing includes a recessed portion (Element 64, Fig. 3; when element 62 is actuated and displaced, element 64 becomes recessed, [0083]), and wherein the actuator may be received at least partially therein upon movement thereof (when element 62 is actuated and displaced, element 64 becomes recessed, [0083]).
Regarding Claim 24, Wohlschlager discloses a method of detecting uterine activity comprising: 
providing the uterine activity sensor device of claim l (See Claim 1 rejection); 
sensing, via the sensor, strain on the cantilever portion (“The displacement-sensitive structure may be arranged as strain-sensitive structure,”, [0023]); and 
communicating a signal (“a control unit 30…is arranged to receive signals monitored by the transducers 18, 20”, [0078]; to receive the signals, they must have been communicated by the processor) a signal representative of the sensed strain (Element 50, Fig. 2, [0080], [0082]) to a computing device (Element 30, Fig. 1).
Regarding Claim 26, Wohlschlager discloses the method of claim 24, wherein the computing device is a remote computing device (See Fig. 1; Element 30 is remote from element 20).
Regarding Claim 27, Wohlschlager discloses the method of claim 24, further comprising: 
determining, at the computing device, whether a contraction has occurred (“The control unit 30 is arranged to provide a plot 32, particularly a so-called CTG plot.”, [0078]; this plot shows peaks indicative of contraction, [0082], [0107]) based at least in part on a comparison between the signal and a threshold (Elements 56, 134, and 154, Figs. 2, 11, and 12; the peaks, which indicate contractions, are clearly separated from non-peaks, which indicates a threshold separating the two).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlschlager.
Regarding Claim 9, Wohlschlager discloses the device of claim 4. Wohlschlager discloses the claimed invention except for expressly disclosing wherein the communication circuitry is configured to communicate via a short-range communication protocol comprising at least one of Zigbee, Z- Wave, Bluetooth, Bluetooth Low Energy, Near Field Communication, Long Terminal Repeat, Wi- Fi, and WiMAX. However, at the time of the invention, was known limited number of solutions for wireless communication. One of ordinary skill in the art could have pursued the known potential methods of wireless communication with a reasonable expectation of success. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication of Wohlschlager, with the obvious to try short-range communication protocol comprising at least one of Zigbee, Z- Wave, Bluetooth, Bluetooth Low Energy, Near Field Communication, Long Terminal Repeat, Wi- Fi, and WiMAX.
Regarding Claim 14, Wohlschlager discloses the device of claim 1, wherein the circuit board is made of fibers (“By way of example, the substrate board 72 may be made from composite material involving fiberglass cloth that is impregnated with an epoxy resin.”, [0087]). Wohlschlager discloses the claimed invention except for expressly disclosing wherein a side of the at least one slot is generally aligned with a weave of fibers forming the circuit board. However, there are a limited number of ways to align the sides of a slot in a circuit board, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try, whether by design or manufacturing variance, to generally align a side of the slot with a weave of the glass fibers which the circuit board is comprised of.
Regarding Claim 15, Wohlschlager discloses the device of claim 1, comprising a weave of fibers forming the circuit board (“By way of example, the substrate board 72 may be made from composite material involving fiberglass cloth that is impregnated with an epoxy resin.”, [0087]). Wohlschlager discloses the claimed invention except for expressly disclosing wherein the at least one slot is formed at an angle relative to the weave of fibers forming the circuit board. However, at the time of the invention, there was a recognized need of manufacturing circuit boards, and a finite number of identified, predictable orientations of fibers making up the circuit board relative to the components (generally aligned, generally normal, generally angled). One of ordinary skill in the art could have pursued the known potential orientations with a reasonable expectation of success. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wohlschlager, by forming the at least one slot at an angle relative to the weave of fibers forming the circuit board.
Regarding Claim 19, Wohlschlager discloses the device of claim 1. Wohlschlager discloses the claimed invention except for expressly disclosing wherein the housing is formed having a width of 3 inches, a height of 2 inches, and a thickness of 0.7 inches. However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05, section I. Fig. 1 of Wohlschlager clearly shows the dimensions of the housing of element 20 to be on the scale of approximately a few inches. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wohlschlager by giving it a width of 3 inches, a height of 2 inches, and a thickness of 0.7 inches.
	
Claims 5, 8, 10, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlschlager in view of Venugopalan et al (US 2017/0049414 Al, cited in applicant 07/08/2020 IDS, hereinafter Venugopalan).
Regarding Claim 5, Wohlschlager discloses the device of claim 4. Wohlschlager discloses the claimed invention except for expressly disclosing wherein the circuitry further comprises a global positioning satellite (GPS) chip. However, Venugopalan teaches wherein the circuitry further comprises a global positioning satellite (GPS) chip (Element 612, Fig. 3, “The sensor 600 may also include a position identification module 612 to identify position information associated with the sensor 600. The position information indicates the location of the patient 102. The position information may be global positioning system (GPS) coordinates”, [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the device of Wohlschlager, with the GPS chip of Venugopalan, because it is advantageous to be able to monitor maternal health while the patient is allowed to be mobile, as taught by Venugopalan ([0004], [0007], [0048]).
Regarding Claim 8, Wohlschlager discloses the device of claim 4. Wohlschlager discloses the claimed invention except for expressly disclosing wherein the remote computing device comprises a mobile communication device. However, Venugopalan teaches wherein the remote computing device comprises a mobile communication device. (“The user device may include but not limited to a laptop, a desktop computer, a computing device, a mobile device, a personal digital assistant (PDA)”, [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the remote computing device of Wohlschlager a mobile computing device, because it is advantageous to be able to monitor maternal health while the patient is allowed to be mobile, as taught by Venugopalan ([0004], [0007], [0048]).
Regarding Claim 10, Wohlschlager discloses the device of claim 2, wherein the circuitry comprises a signal converter (Element 120, Fig. 10), a controller (Element 110, Fig. 10), and communication circuitry (Element 36, Fig. 10; note that element 36 can also be wireless communication circuitry as taught by [0079] and [0103]), and wherein the controller is configured to cause the communication circuitry to communicate (“a control unit 30…is arranged to receive signals monitored by the transducers 18, 20”, [0078]; to receive the signals, they must have been communicated by the processor) a signal representative of strain (Element 50, Fig. 2, [0080], [0082]) sensed by the strain gauge (“The displacement-sensitive structure may be arranged as strain-sensitive structure,”, [0023]). to a Wohlschlager discloses the claimed invention except for expressly disclosing communicating the signal to a mobile communication device. However, Venugopalan teaches communicating the signal to a mobile communication device (See Fig. 3; Elements 606 and 610 are part of a user device, [0035]; “The user device may include but not limited to a laptop, a desktop computer, a computing device, a mobile device, a personal digital assistant (PDA)”, [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the remote computing device of Wohlschlager a mobile computing device, because it is advantageous to be able to monitor maternal health while the patient is allowed to be mobile, as taught by Venugopalan ([0004], [0007], [0048]). 
Regarding Claim 25, Wohlschlager discloses the method of claim 24. Wohlschlager discloses the claimed invention except for expressly disclosing wherein the computing device is a mobile communication device. However, Venugopalan teaches wherein the computing device comprises a mobile communication device. (“The user device may include but not limited to a laptop, a desktop computer, a computing device, a mobile device, a personal digital assistant (PDA)”, [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the computing device of Wohlschlager a mobile computing device, because it is advantageous to be able to monitor maternal health while the patient is allowed to be mobile, as taught by Venugopalan ([0004], [0007], [0048]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlschlager in view of Shah et al (US 2018/0353142 A1, cited in applicant 07/08/2020 IDS, hereinafter Shah).
Regarding Claim 6, Wohlschlager discloses the device of claim 4. Wohlschlager discloses the claimed invention except for expressly disclosing wherein the circuitry further comprises a subscriber identity module configured to facilitate communication over a mobile telephony network. However, Shah teaches a subscriber identity module (“the applications referenced herein… may include a variety of data transfer options, such as but not limited to use of SIM cards…”, [0034]) configured to facilitate communication over a mobile telephony network (“to transfer data directly to cloud storage”, [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add to the device of Wohlschlager, with the subscriber identity module configured to facilitate communication over a mobile telephony network of Shah, because this is a way to cause messages to be sent to preselected communication devices that may be designed for any computer-based platform, as taught by Shah ([0034]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlschlager in view of Nicholas et al (US 4,501,148, hereinafter Nicholas).
Regarding Claim 11, Wohlschlager discloses the device of claim 1. Wohlschlager discloses the claimed invention except for expressly disclosing wherein the housing further comprises an aperture extending through a portion thereof, and wherein the actuator extends at least partially through the aperture. However, Nicholas teaches wherein the housing (Element 11, Fig. 3) further comprises an aperture (Element 25, Fig. 3) extending through a portion thereof (See Fig. 3), and wherein the actuator (Element 13, Fig. 3) extends at least partially through the aperture (Fig. 3, actuator 13 extends through opening 25 via stem 24 and threaded end 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wohlschlager, with the aperture of Nicholas, because this is a way to allow the actuator to contact the patient being measured (Col. 3, line 10) while still being connected to the sensor (Col. 3, lines 10-11). 
Regarding Claim 12, Wohlschlager discloses the device of claim 1. Wohlschlager discloses the claimed invention except for expressly disclosing wherein the circuit board comprises at least one aperture extending therethrough, the at least one aperture positioned proximate the attached end of the cantilever portion and configured to receive a fastener therethrough to couple the circuit board to the housing. However, Nicholas teaches the at least one aperture (Elements 33 and 34) positioned proximate the attached end of the cantilever portion (See Fig. 3)  and configured to receive a fastener therethrough (Elements 41 and 42) to couple the circuit board to the housing (Element 38, Fig. 3). In Wohlschlager, the cantilever is part of the circuit board (See Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wohlschlager, with the at least one aperture positioned proximate the attached end of the cantilever portion and configured to receive a fastener therethrough, which would make the circuit board comprise at least one aperture extending therethrough and be configured to be coupled to the housing, because this is a way to support the cantilever, as taught by Nicholas (Col. 4, lines 55-60).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlschlager in view of Isaacson et al (US 9,480,408 B2, cited in applicant 07/08/2020 IDS, hereinafter Isaacson) and Dugan (US 20150289822 A1, cited in applicant’s 07/08/2020 IDS, hereinafter Dugan).
Regarding Claim 17, Wohlschlager discloses the device of claim 1. Wohlschlager discloses the claimed invention except for expressly disclosing wherein the housing has an arcuate configuration and a side of the uterine activity sensor device is concave. However, Isaacson teaches wherein the housing has an arcuate configuration (See Fig. 4; arcuate configuration can be clearly seen) and Dugan teaches wherein a side of the uterine activity sensor device is concave (“the housing of device 10 may be rigid but may include a curved inner surface”, [0138]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wohlschlager, with the arcuate configuration and concave side of Isaacson and Dugan, because a device shaped like this generally approximates the curvature of the user's belly, as taught by Dugan ([0138]).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlschlager in view of Geywitz et al (EP 3466329 A1, hereinafter Geywitz).
Regarding Claim 20, Wohlschlager discloses the device of claim 1. Wohlschlager discloses the claimed invention except for expressly disclosing wherein a portion of the actuator is interchangeable with at least one other portion of an actuator having a different size than the portion. However, Geywitz teaches the size of the sensing area of a tocodynamometer (toco) transducer that measures uterine contractions to be directly correlated with the sensitivity of the toco transducer and should therefore should be adjustable ([0004]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wohlschlager, by making a portion of the actuator interchangeable with at least one other portion of an actuator having a different size than the portion, in order to be able to adjust the size of the sensing area, which adjusts the sensitivity of the transducing actuator as a whole.
Regarding Claim 21, Wohlschlager discloses the device of claim 1. Wohlschlager discloses the claimed invention except for expressly disclosing wherein a portion of the actuator is interchangeable with at least one other portion of an actuator having a different thickness than the portion. However, Geywitz teaches the size of the sensing area of a tocodynamometer (toco) transducer that measures uterine contractions to be directly correlated with the sensitivity of the toco transducer and should therefore should be adjustable ([0004]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wohlschlager, by making a portion of the actuator interchangeable with at least one other portion of an actuator having a different thickness than the portion, in order to be able to adjust the size of the sensing area, which adjusts the sensitivity of the transducing actuator as a whole.
Regarding Claim 22, Wohl discloses the device of claim 1. Wohlschlager discloses the claimed invention except for expressly disclosing wherein a portion of the actuator is interchangeable with at least one other portion of an actuator having a different shape than the portion. However, Geywitz teaches the size of the sensing area of a tocodynamometer (toco) transducer that measures uterine contractions to be directly correlated with the sensitivity of the toco transducer and should therefore should be adjustable ([0004]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wohlschlager, by making a portion of the actuator is interchangeable with at least one other portion of an actuator having a different shape than the portion, in order to be able to adjust the size of the sensing area, which adjusts the sensitivity of the transducing actuator as a whole.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlschlager in view of Geywitz, and further in view of Nicholas.
Regarding Claim 30, Wohlschlager discloses a kit comprising: 
the uterine activity sensor device of claim 1 (See Claim 1 rejection). 
Wohlschlager discloses the claimed invention except for expressly disclosing a fastener for coupling at least an end portion of the actuator to the free end of the cantilever portion; and a plurality of interchangeable end portions of the actuator, each end portion being configured to facilitate detection of uterine activity of a user having a given body mass index (BMI). However, Nicholas teaches a fastener (Element 26, Fig. 3) for coupling at least an end portion of the actuator to the free end of the cantilever portion (See Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wohlschlager, with the fastener of Nicholas, because this allows the force applied by the actuator to be measured for diagnostic purposes, as demonstrated by Nicholas (Fig. 4, Col. 5, lines 9-51).
Geywitz teaches the size of the sensing area of a tocodynamometer (toco) transducer that measures uterine contractions to be directly correlated with the sensitivity of the toco transducer and should therefore should be adjustable ([0004]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the kit of Wohlschlager, with a plurality of interchangeable end portions of the actuator, each end portion being configured to facilitate detection of uterine activity of a user (who each have a given body mass index), in order to be able to adjust the size of the sensing area, which adjusts the sensitivity of the transducing actuator as a whole.
Regarding Claim 31, Wohlschlager discloses the kit of claim 30. Wohlschlager discloses the claimed invention except for expressly disclosing wherein the fastener is threaded, and wherein the kit further comprises a tool adapted for use with the threaded fastener. However, Nicholas teaches wherein the fastener is threaded (Fig. 3; “threaded end 26”, Col. 4, line 53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Wohlschlager, with the threaded fastener of Nicholas, because there are a limited number of known fastening methods in the mechanical arts and threaded fasteners would have been obvious to try. Furthermore, it is commonly known threaded fasteners are often configured for use with a tool such as a screwdriver or wrench, which are also commonly known items. Therefore, wherein the kit further comprises a tool adapted for use with the threaded fastener is also an obvious modification.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlschlager in view of McConkie et al (US 2015/0265203 A1, hereinafter McConkie).
Regarding Claim 28, Wohlschlager discloses the method of claim 24. Wohlschlager discloses the claimed invention except for expressly disclosing determining, at the computing device, whether a user has entered labor based at least in part on a time interval between contractions. However, McConkie teaches determining, at the computing device (“In some cases, the mobile application can be configured to…”, [0044]), whether a user has entered labor (“…identify from the pressure data when a woman has commenced active labor… ”, [0044]) based at least in part on a time interval between contractions (“…(e.g. by detecting a…frequency of contractions in excess of some threshold)…”, [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Wohlschlager, with the determination of contractions based on a time interval between contractions of McConkie, because it is common to monitor the occurrence of contractions in order to identify when active labor has begun, as taught by McConkie ([0002]).
Regarding Claim 29, Wohlschlager discloses the method of claim 28. Wohlschlager discloses the claimed invention except for expressly disclosing communicating a notification signal to a mobile communication device upon a determination that the user has entered labor. However, McConkie teaches communicating a notification signal (“…and notify the doctor accordingly. Such notifications can be transmitted using any of the available protocols for communicating over a network such as the internet”, [0044]) to a mobile communication device (“…the mobile application can be configured to send [a] … text message to the doctor”, [0044]) upon a determination that the user has entered labor (“the mobile application can be configured to identify from the pressure data when a woman has commenced active labor…”, [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add to the method of Wohlschlager, with notifications of McConkie, because it is common to monitor the occurrence of contractions in order to identify when active labor has begun, as taught by McConkie ([0002]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791